 


109 HR 2580 IH: To extend the suspension of duty on Methyl-4-trifluoromethoxyphenyl-
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2580 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Bonner introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend the suspension of duty on Methyl-4-trifluoromethoxyphenyl-N-(chlorocarbonyl) carbamate (DPX–KL540). 
 
 
1.Methyl-4-trifluoromethoxyphenyl-N-(chlorocarbonyl) carbamate (DPX–KL540) 
(a)In generalHeading 9902.29.91 of the Harmonized Tariff Schedule of the United States (relating to Methyl-4-trifluoromethoxyphenyl-N-(chlorocarbonyl) carbamate) is amended by striking 12/31/2003 and inserting 12/31/2009. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
